DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 April 2022 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 29, 30, 32, 34-46, 48, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 27 includes the phrase “the at least one alditol has the molecular formula . . . where n = 2-6, and R1 is an optionally substituted sugar residue, isomaltol, lactitol, maltitol, or maltotriol”.  It is unclear if isomaltol, lactitol, maltitol, and maltotriol are meant to further modify the R1 group, or if they are intended as alditol species separate and distinct from those falling within the claimed molecular formula.  Claims 27, 29, 30, 32, and 34-39 depend from Claim 27 and are therefore similarly indefinite.
This rejection may be overcome by amending Claim 27 to include language such as “. . . comprising introducing at least one alditol selected from isomaltol, lactitol, maltitol, maltotriol, and compounds having 
Independent Claim 40 includes the phrase “the at least one alditol has the molecular formula . . . where n = 2-6, and R1 is an optionally substituted sugar residue, isomaltol, lactitol, maltitol, or maltotriol, and/or at least one cyclitol”.  It is unclear if isomaltol, lactitol, maltitol, and maltotriol, and/or at least one cyclitol” are meant to further modify the R1 group, or if they are intended as alternative species separate and distinct from those falling within the claimed molecular formula.  Claims 41-46, 48, and 49 depend from Claim 40 and are therefore similarly indefinite.
This rejection may be overcome by amending Claim 40 to include language such as “. . . comprising at least one alditol and/or at least one cyclitol, wherein the at least one alditol is selected from isomaltol, lactitol, maltitol, maltotriol, and compounds having 
For the purpose of examination on the merits, the isomaltol, lactitol, maltitol, or maltotriol, and/or at least one cyclitol recited in Claims 27 and 40 will be interpreted as referring to species separate and distinct from the at least one alditol having the indicated molecular formula.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 27, 29, 30, 34-43, 45, 46, 48, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Hideaki et al. (JP2011219591A; machine translation referred to herein) in view of Kartalis et al. (Polymer Degradation and Stability, 2000, Vol. 70, p. 189-197).
Regarding Claims 27, 29, 30, 34, 39, 40, and 42, Hideaki teaches a composition comprising a thermoplastic polymer and a processing stabilizer that contains maltitol as an active ingredient (Abstract).  The composition also includes additives including antioxidants.  Suitable antioxidants include phenolic antioxidants and phosphorus antioxidants (p. 2, [0010]-[0011]) including a variety of phosphite compounds (p. 7-8, [0052]).  
Phenolic antioxidants read on the claimed primary antioxidant as acknowledged by the instant specification at page 7, lines 11-13.  Phosphorus antioxidants including phosphites read on the claimed secondary antioxidant as acknowledged by the instant specification at page 14, lines 25-27.
Hideaki further teaches a method in which maltitol other stabilizing additives are combined with a thermoplastic polymer using a mixer or extruder (p. 8, [0056]; p. 9, [0059]).  
Suitable thermoplastic polymers include polyethylene resins (p. 9, [0058]).  Hideaki does not teach the use of recycled polyethylene or other thermoplastic recyclates as claimed.
Kartalis teaches that recycling of post-use plastics offers a solution to a severe ecological and economic waste problem (p. 189, Introduction).  Recycled polyethylene packaging material which is processed using Kartalis’ remelting-restabilization technique demonstrates good process stability and remarkable stability against degradation (Abstract; p. 196-197, Conclusion).  The remelting-restabilization process includes adding Recyclostab® 421, a combination of phenolic antioxidants and phosphites (p. 190, sections 2.1 and 2.2.1).  
The post-use material employed by Kartalis is a blend of 75 wt% LDPE and 25 wt% MDPE (p. 190, section 2.1).  These materials are recognized in the art as being halogen-free, and Kartalis does not describe the addition of any halogen-containing materials during the remelting-restabilization process.  
It would have been obvious to one of ordinary skill in the art at the time of filing to select Kartalis’ recycled polyethylene material for use as Hideaki’s thermoplastic resin.  Hideaki expressly suggests the use of polyethylene; acknowledges the suitability of phenolic and phosphite stabilizers similar to those used by Kartalis; and selection of a recycled material would reduce the impact of post-use plastics on the environment as acknowledged by Kartalis.  Modification of Hideaki in view of Kartalis reads on the method of Claims 27, 29, 30, 34, and 39 as well as the composition of Claims 40 and 42.
Regarding Claim 35, Kartalis includes Recyclostab® (equivalent to the claimed component (B)) in amounts of 0.2-0.4 wt% (p. 190, section 2.2.1).  This is equivalent to approximately 0.2-0.4 parts by weight per 100 parts of recycled polyethylene.  Hideaki includes maltitol (equivalent to the claimed component (A)) in amounts of 0.02-1 part by weight per 100 parts of the thermoplastic polymer (p. 8-9, [0057]).  Taken in combination, Hideaki and Kartalis teach toward combining (A) and (B) in a weight ratio of 1:0.2 to 0.02:0.4, equivalent to a range of approximately 83:17 to 5:95.
Regarding Claim 36, Hideaki teaches toward a process in which all components are blended (i.e. mixed) and then extruded to obtain a pellet (p. 9, [0061]).  One of ordinary skill in the art will recognize that the blending process begins with mixing solids; that extrusion involves melting of the mixed composition; and that pelletization involves cooling of the extruded composition to solidify the pellets.
Regarding Claim 37, Hideaki includes maltitol (equivalent to the claimed alditol) in amounts of 0.02-1 part by weight per 100 parts of the thermoplastic polymer (p. 8-9, [0057]).  This is equivalent to approximately 0.019-0.99 parts by weight of maltitol per 99.01-99.981 parts of a recycled polyethylene as disclosed by Kartalis.
Regarding Claims 38, 41, and 43, as discussed above, Hideaki and Kartalis teach toward including 0.2-0.4 parts antioxidant and 0.02-0.1 parts maltitol per 100 parts recycled polyethylene.  This is equivalent to approximately 0.19-0.39 parts antioxidant and 0.019-0.09 parts maltitol per 99.52-99.791 parts thermoplastic recyclate.
Regarding Claims 45 and 46, Hideaki teaches additives including light stabilizers, nucleating agents, metal deactivators, antistatic agents, and fillers (p. 2, [0010]).
Regarding Claim 48, the composition as applied to Claim 41 applied above formed by the method applied to Claim 27 reads on the claimed plastic composition.
Regarding Claim 49, Hideaki teaches molded products such as films, molding materials, and pipes (p. 9, [0062]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Hideaki in view of Kartalis as applied to Claim 27 above, further in view of Li et al. (Journal of Applied Polymer Science, 2001, Vol. 82, p. 611-619).
Regarding Claim 32, Hideaki and Kartalis remain as applied to Claim 27 above.  Hideaki teaches the use of nucleating agents (p. 6, [0044]).  The cited references do not teach at least one of the claimed alditols.
Li teaches that sorbitol acts as a nucleating agent in polyethylene-based compositions, leading to an increase in crystallization temperature and crystallinity (Abstract; p. 619, Conclusion).
It would have been obvious to one of ordinary skill in the art at the time of filing to select sorbitol as a nucleating agent for the composition resulting from modification of Hideaki in view of Kartalis.  Li demonstrates that sorbitol is recognized by the prior art as being suitable for use in this capacity with similar polyethylene matrix materials.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  In addition, Li demonstrates that the use of sorbitol as a nucleating agent in polyethylene results in increased crystallization temperature and crystallinity.  Modification in this way reads on Claim 32.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Hideaki in view of Kartalis as applied to Claims 27, 40, and 42 above, further in view of Kimura et al. (US 2013/0041086; cited in Applicant’s IDS).
Regarding Claim 44, Hideaki and Kartalis remain as applied above.  Both Hideaki and Kartalis teach toward the use of phenolic and phosphorus-containing antioxidants.  Hideaki teaches that suitable phenolic antioxidants include octadecyl 3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate (p. 7, [0051]) and that suitable phosphorus-containing antioxidants include tris(2,4-di-t-butylphenyl)phosphite (p. 7, [0052]).  Hideaki also includes an additional stabilizer (maltitol) in combination with these antioxidants as discussed above.  The cited references do not teach a ratio in which to combine these antioxidants.  
In the same field of endeavor, Kimura teaches stabilizers for use in thermoplastic polymer compositions (p. 1, [0001]).  The stabilizers improve the processing stability of thermoplastic compositions (p. 1, [0009]-[0010]) such as polyethylene (p. 5, [0051]).  The stabilizer includes phenolic and phosphorus compounds combined with an additional stabilizing compound (Abstract).  
Examples 3-11 and 3-12 illustrate stabilizer compositions formed form a phenolic compound (octadecyl 3-(3,5-di-t-butyl-hydroxyphenyl)propionate) and a phosphorus compound (tris(2,4-di-t-butylphenyl)phosphate) combined with an additional stabilizer compound (p. 30, [0283] - p. 31, [0284]).  In both examples, the phenolic compound and phosphorus compound are combined in a 1:1 weight ratio.  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the phenolic and phosphorus-containing antioxidants taught by Hideaki and Kartalis in a 1:1 weight ratio.  Kimura demonstrates this to be an appropriate ratio when combining identical phenolic and phosphorus antioxidants used together with an additional compound to stabilize polyethylene.  This represents the use of a suitable ratio in a similar application.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416-21 (2007).  See MPEP 2141.
As discussed above, Hideaki and Kartalis teach toward including 0.02-0.1 parts maltitol and 0.2-0.4 parts antioxidant per 100 parts recycled polyethylene.  This is equivalent to approximately (A) 0.019-0.09 parts maltitol and (B) 0.19-0.39 parts antioxidant per (C) 99.52-99.791 parts thermoplastic recyclate.  
Combining the phenolic and phosphorus antioxidants in a 1:1 ratio as indicated by Kimura results in a composition comprising (A) 0.019-0.09 parts maltitol, (B-1) 0.095-0.195 parts primary antioxidant, and (B-2) 0.095-0.195 parts secondary antioxidant per (C) 99.52-99.791 parts thermoplastic recyclate.  These values fall within or overlap the claimed ranges.

Claims 40 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Dinunzio (US 2016/0136853; cited in prior Office action) in view of Kimura et al. (US 2013/0041086; cited in Applicant’s IDS).
Regarding Claim 40, Dinunzio teaches a thermoplastic polymer formulation containing recycled polyolefins such as polypropylene (PP) and polyethylene (PE) (p. 1, [0001]).  PP and PE are recognized in the art as halogen-free thermoplastics.  The composition is used in injection molding processes (p. 3, [0030]).  Dinunzio does not teach the use of the claimed component (A).
Kimura teaches stabilizer compositions for use in thermoplastic polymer compositions (p. 1, [0001]).  The stabilizer composition improves the processing stability of thermoplastic polymer compositions (p. 1, [0009]-[0010]) used in molding processes including injection molding (p. 14, [0164]).  The stabilizer composition is suitable for use with a wide range of thermoplastics including PE and PP (p. 5, [0051]).  
Kimura’s Examples 1-88 through 1-93 illustrate stabilizer compositions formed by mixing compounds (9-1), (2-1), and (3-1) (p. 21, [0246], Tables 13-2 and 13-3).
Compound (9-1) is myo-inositol (p. 16, [0206]), one of nine isomers of inositol (p. 5, [0049]).  Inositol reads on a cyclitol as acknowledged by the instant specification at page 20, lines 6-10.  
Compound (2-1) is octadecyl 3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate, commercially available as Irganox® 1076 manufactured by BASF (p. 16, [0195]).  This compound reads on a phenolic antioxidant as acknowledged by the instant specification at page 13, lines 3-4.  Phenolic antioxidants read on the claimed primary antioxidant as acknowledged by the instant specification at page 7, lines 11-13. 
Compound (3-1) is tris(2,4-di-t-butylphenyl)phosphite, commercially available as Irgafos® 168 manufactured by BASF (p. 16, [0198]).  This compound reads on the claimed secondary antioxidant as acknowledged by the instant specification at page 17, lines 4-5.  
Thermoplastic polymer compositions containing these stabilizer compositions are predicted to be superior in processing stability (p. 21, [0246]).  Kimura further teaches a method including mixing the stabilizer composition with a thermoplastic polymer (p. 14, [0161]-[0163]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to mix Kimura’s stabilizer composition of any of Examples 1-88 through 1-93 comprising compounds (9-1), (2-1), and (3-1) with Dinunzio’s recycled polyolefin composition for the benefit of improved processing stability. 
The cited references do not expressly recognize that this method will result in stabilization against oxidative, thermal, and/or actinic degradation.  Nevertheless, Kimura teaches a stabilizer made up of a cyclitol, primary antioxidant, and secondary antioxidant identical to particularly preferred compounds disclosed in the instant specification and Dinunzio teaches a thermoplastic recyclate identical to materials disclosed in the instant specification and dependent claims.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation has been established.  See MPEP 2112.01.  Therefore, modification of Dinunzio in view of Kimura will result in a method which intrinsically achieves the claimed stabilization effect, and will yield materials benefitting from the indicated stabilization effects.
Regarding Claim 49, as indicated above, Dinunzio’s compositions are intended for use in injection molding processes.  Thus, the compositions read on molding compounds.  Dinunzio also teaches molded products at page 7, [0081] which read on molded parts as claimed.

Allowable Subject Matter

Claims 27, 32, and 40 include subject matter which is distinguished from the prior art.  The references cited above do not teach or suggest at least one alditol selected from isomaltol, lactitol, maltotriol, threitol, erythritol, galactol, mannitol, ribitol, xylitol, arabitol, hydrated oligosaccharides, polysaccharides with polyol end groups, and mixtures thereof.  A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to select these alditols.  
Incorporating this subject matter into the independent claims would distinguish the claims from the prior art.  An amendment to this effect paired with an amendment sufficient to overcome the rejection under 35 U.S.C. 112(b) set forth above would place the application in condition for allowance.  
The Applicant is invited to contact the examiner in the event that an interview may serve to expedite prosecution of the application.  

Response to Arguments

The amendments to the claims are sufficient to overcome the previous rejection of Claim 32 under 35 U.S.C. 112(b); the rejection of Claims 31, 32, 37, 39, 40, 41, 45, 48, and 49 under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 103 based on Webster (US 2010/0189595);  and the rejection of Claims 27, 29, 30, 33-39, 41-46, and 48 under 35 U.S.C. 103 based on Dinunzio and Kimura.  However, new grounds of rejection are presented under 35 U.S.C. 112(b) and 103 as indicated above.  
The Applicant’s arguments regarding the rejection of Claims 40 and 49 under 35 U.S.C. 103 as being unpatentable over Dinunzio in view of Kimura remain applicable because this ground of rejection has been maintained.
The Applicant argues that Dinunzio does not disclose stabilization of polyolefin recyclates.
The Applicant is correct in that Dinunzio generally suggests the use of “other additives”, but does not directly suggest the use of stabilizing additives.  Nevertheless, motivation to include such additives is provided by Kimura as indicated in the rejection above.  Thermoplastic polymer compositions containing Kimura’s stabilizer compositions are described as having superior processing stability (p. 21, [0246]).  The secondary reference provides adequate motivation to arrive at the claimed invention despite no express suggestion to do so from the primary reference.  
The Applicant argues that all of the compounds according to Kimura’s formula (9) are cyclitols and not alditols as underlying the present invention.
Claims 40 and 49 remain open to cyclitols.  See line 7 of Claim 40.  Therefore, Kimura’s formula (9) falls within the scope of the claimed component (A).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762